This is an appeal by writ of error from a judgment of the district court of Jefferson county sustaining the plea of privilege of James D. Payne, defendant in error, to be sued in San Augustine county, the county of his residence. We have no jurisdiction herein, since "the right of appeal from a judgment overruling a plea of privilege accorded under article 2008, Revised Statutes 1925, does not include the right to appeal by writ of error. Western Electric Co. v. Wilson (Tex.Com.App.) 299 8. W. 868." *Page 326 
Higginbotham, etc., v. Hancock (Tex.Civ.App.) 4 S.W.2d 583. The proceeding herein by writ of error will therefore be dismissed from our docket, and it is accordingly so ordered.
Dismissed.